Citation Nr: 0309046	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  96-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips.

2.  Entitlement to service connection for arthritis of the 
back.

3.  Entitlement to service connection for arthritis of the 
shoulders.

4.  Entitlement to service connection for arthritis of the 
arms. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
and from November 1990 to March 1991.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In October 
1999, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b).  

The issues listed on the title page were denied by the Board 
in a January 2000 decision, which in turn was vacated and 
remanded by the United States Court of Appeals for Veterans 
Claims (hereinafter Court) by way of a Joint Motion for 
Remand granted in March 2001, the sole purpose of which was 
to adjudicate the veteran's appeal in light of the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA).  This law 
was enacted after the Board's January 2000 decision.  As 
such, the Board undertook additional development in this case 
to comply with the VCAA pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Given a recent decision of the United States 
Court of Appeals for the Federal Circuit, this case must be 
remanded to afford the RO the opportunity to consider the 
additional evidence developed by the Board and readjudicate 
the claims on appeal.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

The attention of the RO is directed to that portion of the 
veteran's statement received in February 2003 referring to 
the issue of entitlement to service connection for post-
traumatic stress disorder.  All indicated development or 
adjudication with respect to this issue should be 
accomplished.  The Board is not by this action assuming 
jurisdiction of the issue of entitlement to service 
connection for post-traumatic stress disorder, as the veteran 
must perfect an appeal to the Board with respect to this 
issue should it be denied by the RO.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2002).   


REMAND

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  Thereafter, if any of the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the service 
department records received at the Board 
in August 2002, reports from the October 
2002 VA examination, and the VCAA.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




